Vinje, C. J.
It is apparent, as stated in the opinion of the trial court, that but a short, time would be required to prepare a bill of exceptions in the case. Mr. Scudder, who assisted in the trial of the case, was requested by Mr. Goldman within a few days after the entry of the judgment to prepare the bill of exceptions, and this he agreed to do. In his affidavit showing grounds for an enlargement of the time Mr. Scudder. states “that because of the negligence, forgetfulness, misunderstanding, mistake, and partly because of the illness of affiant he did not have prepared and served a proposed bill of exceptions within the time prescribed by law.” No claim is made that affiant’s illness materially affected the failure to prepare the bill, so it comes down to a pure question of neglect. The trial court, after reviewing the case of Ward v. Trustees of Racine *587College, 176 Wis. 168, 185 N. W. 635, said: “So I am inclined to the opinion that in this case the showing made by the defendants is insufficient, and to permit them to serve and file a bill of exceptions and extend the time for doing the same would be an abuse of discretion.’’ We think so too, and we take this occasion to reaffirfn what was said in the Ward Case with reference to this subject. It follows that the order cannot be reversed because of an abuse of discretion.
By the Court. — Order affirmed.